Citation Nr: 1002700	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-10 147	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer, 
including as the result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of September 2006, which denied service connection for 
hearing loss and tinnitus, and April 2008, which denied 
service connection for prostate cancer.  In September 2009, 
the veteran appeared at a Board hearing held at the RO (i.e., 
Travel Board hearing).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for prostate cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability meeting VA criteria 
was not shown in service, or for many years thereafter, and a 
hearing loss disability shown after service is not related to 
any in-service events, including noise exposure.  

2.  Tinnitus was first shown many years after service and is 
not related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in May 2006, prior to the 
initial adjudication of the claim, the RO notified the 
Veteran of the information necessary to substantiate the 
service connection claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was told that the evidence must show a 
relationship between his current disabilities and an injury, 
disease or event in military service.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate his service connection claims.  He was 
also provided with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In June 2006, he was informed that service treatment 
records were not available, and asked to submit any service 
medical or personnel records in his possession.   

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In August 
1946, the Veteran's separation qualification record and 
separation examination were receive at VA.  Any other service 
treatment records or service personnel records are now 
unavailable, and are presumed to have been destroyed in a 
fire at the records center in 1973.  VA treatment records 
have been obtained.  The Veteran has not identified any 
relevant private treatment records, and in his claim received 
in May 2006, he said he had never been treated for either 
condition.  A VA examination was provided in April 2007, and 
was based upon consideration of the Veteran's prior medical 
history, the separation examination, and also contained a 
rationale for the opinion sufficient for the Board to make an 
informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).       

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including sensorineural hearing loss, if 
the disability was manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  To 
establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 
1362 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Id., 
at 157.  Impaired hearing will be considered a disability for 
VA purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The Veteran contends that he has hearing loss which he 
believes results from in-service noise exposure.  In written 
statements, and in his hearing testimony, he described his 
claimed in-service noise exposure.  He stated that although 
he was a mess sergeant, he was assigned to a field artillery 
unit, and had to participate in numerous combat operations, 
which entailed firing various types of weapons.  He also was 
exposed to noise from weapons fired by others, as well as 
from incoming artillery rounds.  He states that he sustained 
minor shrapnel wounds from enemy fire.

The only service medical record available is the August 1946 
separation examination; no service treatment records are 
available.  The veteran's hearing on the separation 
examination was 15/15 bilaterally on whispered voice test.  
No complaints of hearing loss or tinnitus were noted.

After service, a VA treatment record dated in November 1997 
noted that an audiology examination had been normal.  

On a VA examination in April 2007, the Veteran reported 
noticing hearing loss over the past 20 years or so.  He 
reported noise exposure in the military as a mess sergeant 
attached to a field artillery unit, and said that he had 
fired various types of weapons, and also been exposed to 
incoming shells.  He reported limited occupational noise 
exposure.  He said he had managed a restaurant business for 
32 years, and been a gypsy moth trapper for 15 years.  He 
said he had not had any recreational noise exposure.  
Regarding tinnitus, he reported a high-pitched sound which he 
had heard for a "long time."  Audiometric examination 
disclosed pure tone air conduction thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
55
70
LEFT
30
25
45
50
55

Speech recognition was 72 percent bilaterally.  The examiner 
concluded that hearing loss and tinnitus were less likely 
than not caused by or related to his military service.  The 
examiner based this conclusion on the absence of any evidence 
of hearing loss or tinnitus in the service treatment records 
and VA treatment records; on his history of no communication 
problems during his 32 years in the restaurant business; and 
on the report of a normal audiogram in November 1997.  

VA treatment records show that he was seen in a VA audiology 
clinic in July 2008.  At that time, he said he did not have 
tinnitus.  He reported hearing problems for several years, 
which had become increasingly problematical.  In October 
2008, he was fitted with hearing aids.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay assertions, however, may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377.  

Although the Veteran can report on a subjective decline in 
hearing, a hearing loss disability for VA service connection 
purposes requires specific audiological findings.  Thus, he 
is not competent to state that he has a hearing loss 
disability meeting the regulatory criteria, as such requires 
specific audiometric testing.    

As noted above, the Veteran states that he served in combat.  
In the case of any Veteran who engaged in combat with the 
enemy in active service, there is a relaxed standard of proof 
for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  His separation records 
do not document combat participation.  The reduced 
evidentiary burden, however, relates only to the issue of 
service incurrence and not to whether the Veteran has a 
current disability or whether a current disability is linked 
to the incident in service, which are the two principal 
factors at issue in this case.  See Huston v. Principi, 18 
Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 
303 (1999).  

Where a veteran's service medical records are unavailable, 
the Board has a heightened duty to assist and obligation to 
explain its findings and conclusions and to carefully 
consider the benefit of the doubt rule in cases such as this.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).  However, the legal standard for proving 
a claim for service connection is not lowered, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  Cromer 
v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  In this case, 
the veteran states that he was not treated during service for 
hearing loss or tinnitus; thus, service medical records would 
be of little help.  Moreover, the separation examination is 
on file.  

The Veteran contends, in essence, that the whisper test is 
unreliable.  The Board agrees that a normal whispered voice 
test can neither establish nor rule out the presence of a 
hearing loss disability, as defined in 38 C.F.R. § 3.385.  
Particularly in light of Hensley, this part of the VA 
examination is without probative value, and has been 
disregarded in the Board's decision.

The evidence establishes that the Veteran had noise exposure 
during service as an antiaircraft artillery automatic weapons 
chief, as well as post-service occupational and recreational 
noise exposure.  

The VA examiner in April 2007 found that current hearing loss 
and tinnitus were less likely than not related to in-service 
noise exposure, or otherwise related to service.  There is no 
medical evidence contradicting this conclusion.  Although the 
examiner's rationale included the normal whispered voice test 
at separation, the Board does not consider that to be 
probative, but does note the much more significant November 
1997 report of a normal audiogram.  Moreover, the Veteran is 
not competent to relate the onset of hearing which he first 
noticed many years after service to service, and there is no 
medical opinion in his favor.  

Concerning tinnitus, although the Veteran stated, in 2006, 
that tinnitus had been present since service, in April 2007 
he said only that it had been present a "long time."  
Moreover, when seen in July 2008 in the VA audiology clinic, 
he said he did not have tinnitus.  Although competent to 
report tinnitus, the first contemporaneous indication of 
tinnitus was 60 years after service, and his reported 
history-the only evidence of record of tinnitus-has been 
inconsistent.  The VA examiner also concluded that tinnitus 
was not related to service.  

In sum, there is no contemporaneous evidence of the presence 
of a hearing loss disability or tinnitus for 60 years after 
service.  As to hearing loss, the only competent evidence 
addressing the question of a nexus to service found that it 
was not likely related.  The medical opinion concluded that 
tinnitus was not related to service, and the lay evidence of 
service incurrence is too inconsistent as to constitute 
probative, credible evidence.  Thus, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
In reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
The preponderance of the evidence is against the claim, 
however, and the claim must be denied.  38 U.S.C.A. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran claims service connection for prostate cancer 
based on exposure to ionizing radiation.  The Veteran, who 
was awarded an Army of Occupation Medal, claims that he was 
exposed to ionizing radiation during the occupation of Japan.  
Specifically, at his Travel Board hearing in September 2009, 
he testified that while he was in Japan, he and several other 
servicemen traveled to Hiroshima to distribute food, 
clothing, and medical supplies.  He states this occurred 3 
times over a three week period, and that each time they 
stayed about 6 hours, for a total of 18 hours of exposure.  

Prostate cancer is not one of the diseases presumptively 
associated with radiation exposure in Veterans who 
participated in radiation-risk activities.  38 U.S.C.A. 
§ 1112(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.309(d) 
(2009).  Nevertheless, prostate cancer is considered to be a 
"radiogenic disease," and, therefore, must be afforded the 
special development procedures provided in 38 C.F.R. § 3.311.  
To this end, the RO requested that Defense Threat Reduction 
Agency (DTRA) to verify the Veteran's participation in the 
occupation of Japan, and provide a dose estimate.  See 38 
C.F.R. § 3.311(a)(2)(i), (ii).  DTRA responded, in April 
2008, that the Veteran's primary service record was not 
available, and, because the primary source was unavailable, a 
search of alternate unit records was undertaken to provide an 
outline of his service.  These records did not document the 
Veteran's presence with the American occupation forces in 
Hiroshima or Nagasaki, Japan.  

No dosage estimate was provided, however.  The Veteran 
contends that he was within 10 miles of the city limits of 
Hiroshima during the relevant time period (i.e., between 
August 1945 and June 1946), and the Board finds his testimony 
to be credible.  "If military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the Veteran's presence 
at the site will be conceded."  38 C.F.R. § 3.311(a)(4)(i) 
(2009) (emphasis added).  In this case, the Veteran's primary 
records are not available, and DTRA had to reconstruct the 
Veteran's service date through secondary sources.  Moreover, 
the Veteran's hearing testimony was not of record at the time 
DTRA response.  Therefore, a dosage estimate must be obtained 
from DTRA, based on the history of the Veteran's claimed 18 
hours of exposure within the limits of Hiroshima during the 
occupation of Japan.  

The Board also notes that any exposure higher than zero 
triggers a referral to the Under Secretary.  Wandel v. West, 
11 Vet.App. 200, 205 (1998).  Such must be undertaken, if 
indicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain a dose estimate from the DTRA, 
based on the Veteran's credible history of 
18 hours of exposure within a 10-mile 
radius of Hiroshima, consisting of 3 six-
hour periods of exposure over a three-week 
period, at some point during the Veteran's 
service in Japan from November 1945 to 
July 1946.  

2.  If the above-requested development 
results in a positive dose estimate, refer 
the claim to the Under Secretary for 
Benefits for consideration under 38 C.F.R. 
§ 3.311(c).

3. Thereafter, the RO should review the 
record and with consideration of all 
evidence added to the record readjudicate 
the claim for service connection for 
prostate cancer.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity for response, 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


